Title: To Thomas Jefferson from Charles Pinckney, 28 January 1805
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear  Sir 
                     
                     January 28: 1805 In Aranjuez near  Madrid
                  
                  I had the honour of writing you several private letters from France & Holland & Spain but not having the pleasure to recieve an answer it struck me there might be an impropriety in my writing directly to you & that it might be better for me to write to you through the medium of our Friend Mr Madison—Since that time I have therefore always requested him to present me to you respectfully & affectionately & to shew you my letters public & private & such as I sent him open from France & this country, & Italy for my little daughter—the whole of those public & private will shew you I have been much engaged here—I have also had a copy of my whole proceedings & correspondence with Mr. Cevallos from the Beginning in 1801 made out to carry with me—these with my letter to Mr. Madison give a full & clear View of the Difficulties I have had to encounter here ever since my arrival.—At that time I found Colonel Humphreys had never been able to obtain any agreement to arbitrate the claims of any description & that there was notwithstanding all their first professions & promises an indisposition in the Spaniards to pay any thing—that the return of Peace, the little loss they had suffered in the war & the certain support of France made them inattentive to our demands & careless of our resentment—that France would never seriously urge her paying money to any power but herself & that as to the claims for french condemnations in the Spanish Ports, she well knew that as in the Event of Spains being obliged to pay them she must look for reimbursement to France that so far from supporting the payment of them she would be highly interested to prevent it—that as France considered the purse of Spain as her own it could not be expected she would very cordially support any other demands on it—You may therefore rest assured it was with a jealous Eye she saw even the Convention of August 1802 signed & that if she did not oppose the ratification she certainly never warmly supported it.—in the Business of the Floridas her opposition was more open & manifest—she opposed our attempt from the Beginning in the most decided manner—our offers alone kept things quiet during the mission of St Cyr—he was succeeded by Beumonville who exerted all his influence to obtain the Floridas having been sent expressly for that purpose—he offered Parma & any thing almost that Spain pleased & nothing but my decided interference by offering a Guarantee prevented the surrender.—Under these circumstances with the clearly self interested opposition of France as to the claims & the still more open one as to Florida I am sure you will see that during the whole time I was authorised to make the acquisition it was impossible & indeed out of the Question to suppose that I was capable of resisting here the influence of the all powerful director of the Will of Spain.—it was indeed extraordinary that under these circumstances I obtained the Convention not only to arbitrate the Spanish spoliations but to fix as the 6th: article does the acknowledgement of the Principle vizt that such demands as the claims for french spoliations & condemnations do exist & that the only difference of the minister who negotiated it was as to the mode of arbitrating them & that I prevented the transfer of Florida.
                  Mr Madison seems to be very fully aware of the great influence of the French here & I am sure both yourself & he on reflecting on the particular situation in which I was placed will duly estimate it’s difficulties—General Beumonville was extremely mortified at not getting the Floridas & has in fact never forgiven me the direct offer I made of the Guarantee the only thing that could then possibly have saved them—In the affair of the restoration of the Deposit I had also very great difficulty for Mr. Cevallos had at first refused it or what amounted to the same thing said his Majesty would send out to New Orleans for information & when the answer returned give a reply to our demand—Upon my going however to him & stating the consequences & pressing in a very decided manner the restoration he relinquished his first intention & gave the Orders for it—this arose from my informing him that his first answer would produce war as we were determined to have the deposit & that every preparation was made to obtain it by force if peaceable measures would not avail. The result here convinced me that nothing is like a decided conduct with respect to the Power having important possessions near us in the West Indies & with whom we may have Business—in this business it was feared the french were at the bottom of it in order that they might recieve Louisiana for the Spaniards while we were without the deposit so as that they might withhold the right, or sell it to Us or restore it as a favour as best suited their interest but finding we were determined to risque a War rather than not have it they acquiesced in the demand & consented to the Spaniards restoring it—indeed their whole conduct during the short interval of Peace in trying to seize upon not only Louisiana & the command of the Navigation of the Mississipi but in preventing our having Florida & in opposing our claims upon Spain & while they promised to assist most probably thwarting our negotiations with that power & the sudden manner in which they wheeled upon threatned with War convinced me that our Growth and the Success of republicanism with us is not only an Eyesore to France (ie to its Govt) but that it is absolutely necessary to our future peace & security & certainly to our Rise that England Spain & France should be at War for some Years to come—say at least 8 or 10, at the End of which we shall be in a situation to look with commiseration on there disputes & with sincere wishes for their close—in our present situation I am convinced, as I have often written to Mr Madison, there is not a single iron despotism of Europe that does not view us with Envy & hatred & that were an interval of peace afforded them they would attempt to nip our growth or change our principles—there can be no doubt of this—see the attempts on Louisiana—the command of the Navigation of the Mississipi by France & her opposition to our having Florida & the whole conduct of Spain to us while by paying France & begging England she could keep neutral & no one can doubt that to be secure ourselves & obtain our rights & promote our Growth to the point which would for ever place us out of their reach it is not only better, but almost indispensable to us they should be at War.—I therefore candidly confess I saw the War between England & France with great composure & with no less afterwards that my stand & measures here were among the principal causes of precipitating the rupture between England & Spain & that if it had not taken place we should probably have been involved ourselves or obliged to submit to great national degradation.—I have already mentioned in several of my letters that the United States was the true cause of the war between England & Spain—that it arose from the armaments really intended against them & not against England—one at Ferrol of Ships of the Line Frigates & transports & the other of Frigates & troops at Cadiz the former for Florida & the Havannah & the latter for Texas—that I sent down a masked courier to ascertain the fact & that I remonstrated against it long before England did—this my letters will shew and the positive answer given by Spain to England when she remonstrated which was “that on her honour no hostility was thought of or any preparation intended against her (England)” was so clear & corroborating a proof that it was intended solely against us that I concieved myself not only at liberty but in fact called upon to exert every means in my power to throw Spain into a situation that would cripple all her attempts against us & oblige her to yield to our just & reasonable demands for with her as You must have seen already, nothing but fear & force will do. To this End as soon as She wrote her degrading letters of the 26 May & 2d July & presumed in them & in several personal conferences not only to hold such indecent language but to offer such degrading terms as she did I took a stand which the respect I owe my country not only required but which I am happy to find will in its results produce to her the most impudent consequences—I now feel myself at liberty to say to You that the Stand I made here & my subsequent conduct was the true cause of hurrying the War between England & Spain—there was no alternative—She must have been either involved or left at liberty to involve here with us & there was no knowing to what degree of Madness her rage against us on account of the cession of Louisiana & the acts of the ’24 February would not have earned her—before my discussions about the ratification she was so bent on being on good terms with England, & she so content to suffer it that nothing less could have altered the system of the latter—it is beyond a doubt that if the one had not happened the other would not have followed & that had not Spain been involved in War We should not only never have been able to do any thing with her but the consequences of the European War generally would not have been a half a tenth part so valuable to us as they are now.—I repeat to you that the stand I made here was the true cause of the War & that this is a fact well known both to the Cabinets of London & Madrid however cautious they may be to avow it or it may have attributed it to other causes—The first man that Mr Monroe heard any thing from of our differences in Madrid was Lord Harrowby & I was afterwards informed that the moment the ratification was refused & the subsequent differences took place here a British frigate was dispatched to announce it to their Ministry who from that time altered their plan.
                  When Mr Monroe arrived with the joint Commission & I presented him to Mr Cevallos I told him that as I had applied to my Government for permission to return & that as there had been differences between him & myself on the public questions between us it appeared to me proper to say to him that as it might be more agreeable to the Spanish Government to negotiate with Mr Monroe alone I would withdraw myself from the conferences that would be necessary & that as the letter of Credence & Commission which had been presented were joint I would cheerfully lend my aid & signature to any honourable reconciliation & arrangement that might be necessary or could be effected. that on public questions I never considered myself & that I should be extremely pleased to see every thing amicably settled—he replied there could be no possible objection to me & that negotiations would always be opened with pleasure with any gentleman our Government might appoint—I have therefore since attended a conference but as the Business has only just begun I can as yet form no opinion of the result.—I still have my fears the french will continue their opposition.—You have doubtless, before this recieved from General Armstrong Mr Talleyrand’s letter in answer to Mr Monroe’s application on the subject of the extraordinary mission & must have been with me extremely surprised not only at the positive manner in which they deny our right to the disputed territory but of the unfriendly & almost indecent terms in which they speak of the Act of the 24 February & in measures respecting Florida. On the subject of the claims for french Captures & Condemnations they are silent, but I am sure the whole of the letter must convince You that every thing I have said with respect to their continued opposition to us in Spain is well founded & I wish (notwithstanding all their professions it may not continue through all the Business of the extraordinary mission—if it does not I shall be agreeably disappointed—indeed considering as they do the purse of Spain as their own & all claims made on them as made on themselves & wishing to make a large sum out of the Floridas for their own use I confess I have great fear not much will be done.—Mr Monroe is very zealous & has hopes & I believe if any thing can be done he will do it.—I feel great pleasure in his having come here because he now sees what I have done & had to suffer here on account of the Deposit the Cession of Louisiana & the Act of the 24 February & the enormous prices of every thing & Expences to which a Minister must be exposed who lives in Spain—I am extremely pleased to find that the Grounds I took with respect to the humiliating conditions proposed & the arguments I used as to them & the denial of the Kings right to ratify for the reasons he gave have been approved & acted upon by our Government. By Mr Yrujos attempt to add the Words “nor on the principle” in the 6th article you now see it’s value—that it was a clear acknowledgement & establishment of the principle & that in so delicate & difficult a Business where I had to encounter the whole secret opposition of France the obtaining such a Convention as I did was no easy affair.—the refusal of Spain now to ratify it & her attempts to get rid of it are the most conclusive proof that she did not consider it as very favourable to her.
                  It is true in the course of this Business I have to prevent my being considered as the supple instrument of any court & to effect the important purposes I had in view Been obliged to alter my usual course of moderation & to use strong language to Mr Cevallos but always respectful to the King—Among other things to threaten them with leaving Madrid which it is possible Yourself & Mr Madison may have concieved as rather quick & not so moderate as You could have wished but when You know the reasons which are partly developed here & will be more fully when I have the pleasure to see You, & feel as You must now begin to do strongly in America & I am hopeful may do here the happy results of my conduct, in justice to me You will I am sure think I am entitled to some credit in having thus risqued clearly my own private interests & in some degree my character for moderation with you, to produce what nothing else would have done, that is war between Spain & England which the latter was very little inclined to until she found we were seriously at variance with her. Spain being now through her conduct to us involved in a War which She otherwise could have easily avoided not only feels herself but shews to other Powers the danger of disputing with us and France must & will probably no longer think it so easily in her power to draw loans or money from us in any transaction we may have here.—You have probably heard of the Project of mortgaging Florida to us for a 70 millions loan of Livres or Francs to Spain to be repaid by instalments by Spain (intended no doubt for the use of France) & will offer to this attempt the opinion it deserves—if We do not get Florida it is to be attributed to this cause—If You have not heard of this attempt through other channels I communicate it in confidence.—
                  This being the first opportunity I have had for sometime of a secure & confidential conveyance, I have opened myself much more fully than I have been able to do before, having avoided in my late letters to Mr Madison to give the least hint of what I now tell you & rather giving to them a different turn in case of their having miscarried—In speaking of the conduct of the french Government to us on these Questions I wish to be understood as confining it entirely to the Government whose conduct has certainly not been such as we ought to have expected from a nation to which the United States have always, & indeed so lately given such decided proof of affection—the french nation I believe still have the same regard for us as ever but certainly on these questions their present Government has not been our friend nor can we now expect they will very cordially wish the rise or success of a System so different from their own & which proves so clearly in opposition to all their declarations, that a people may be free & happy & great & govern themselves let their population & territory be ever so extensive. I however am among the very few if there are more who still do not despair of France & believe there are Yet seeds there which will one day burst out with more success than formerly & while I have reason to think so shall always cherish for them the same affection I ever had, never forgetting the services they have rendered us & always giving their nation my best wishes—
                  I have been a much longer time absent from home then I expected & feel great delight in the idea of returning soon there—next to the pleasure of once more treading my native soil & the seeing my dear little family will be that of meeting Yourself & Mr Madison & our friends at Washington & of assuring You & them in person of my grateful & affectionate regard & respect being with my best wishes for Your honour & happiness dear Sir always Your’s Truly
                  
                     Charles Pinckney 
                     
                  
               